ORDER

PER CURIAM:
AND NOW, this 22nd day of May, 2000, John E. Callaghan having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated December 27, 1999; the said John E. Callaghan having been directed on March 23, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that John E. Callaghan is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.